FILED
                            NOT FOR PUBLICATION
                                                                           AUG 26 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-10426

               Plaintiff-Appellee,               D.C. No.
                                                 2:15-cr-00688-DGC-1
 v.

LINO RODRIGUEZ-PARTIDA, a.k.a.                   MEMORANDUM*
Antelmo Rodriguez-Partida,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted August 24, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Lino Rodriguez-Partida appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Rodriguez-Partida’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. No pro se supplemental brief or answering brief has been filed.

       Rodriguez-Partida has waived his right to appeal both the conviction and

the sentence. Because the record discloses no arguable issue as to the validity of

the appeal waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d
974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2